




Exhibit 10.11


Grants under 2001 Plan
SCHEDULE 2
Amendment to Restricted Stock Unit Award Agreement
Section 2.3 of the Restricted Stock Unit Award Agreement is amended to read as
follows:


Notwithstanding the other provisions of this Agreement, in the event of a Change
in Control followed within two years by (A) a termination of the Grantee’s
employment by the Company without Cause prior to the date all RSUs have vested,
or (B) initiation of the Good Reason Process by written notice of a Good Reason
condition by the Grantee to the Company which subsequently results in a
termination of the Grantee’s employment by the Grantee for Good Reason prior to
the date all RSUs have vested, the unvested RSUs shall become fully vested and
nonforfeitable as of the date of the Grantee’s termination of employment. For
purposes of this Agreement, (1) Change in Control shall have the meaning set
forth in the Plan modified as follows: (i) in Plan Section 2.6(a), “50 percent”
shall be replaced by “35 percent”, (ii) the final proviso of Plan Section 2.6(a)
that begins “and provided, however” shall be deleted, and (iii) Plan Section
2.6(d) shall be deleted; provided that, if the RSUs are subject to Code Section
409A and a change in the time or form of payment in settlement of the RSUs would
occur as a result of a Change in Control, then no Change in Control shall be
deemed to have occurred unless the event would also constitute a change in
ownership of the Company, a change in effective control of the Company, or a
change in ownership of a substantial portion of the Company’s assets under Code
Section 409A; (2) Good Reason shall mean that Grantee has complied with the Good
Reason Process following the occurrence of any of the following events or
actions: (i) any material reduction in Grantee’s base salary, unless a similar
reduction is made in the base salary of all similarly situated executives, (ii)
any material reduction in Grantee’s authority, duties or responsibilities, (iii)
any material change in the geographic location at which Grantee must perform his
duties, or (iv) any material breach of any written agreement with the Company by
the Company; and (3) Good Reason Process shall mean that (i) Grantee reasonably
determines in good faith that a Good Reason condition has occurred, (ii) Grantee
notifies the Company in writing of the first occurrence of the Good Reason
condition within 60 days of the first occurrence of such condition, (iii)
Grantee cooperates in good faith with the Company’s efforts, for a period not
less than 30 days following such notice (the “Cure Period”) to remedy the
condition, (iv) notwithstanding such efforts, the Good Reason condition
continues to exist, and (v) Grantee terminates employment within 60 days after
the end of the Cure Period; provided, however, if the Company cures the Good
Reason condition during the Cure Period, Good Reason shall be deemed not to have
occurred.



